

Exhibit 10.3
KELLY SERVICES, INC.
SENIOR EXECUTIVE SEVERANCE PLAN


1.    Establishment; Purpose.
(a)    Establishment. Kelly Services, Inc. (the “Company”) hereby establishes
the Kelly Services Inc. Senior Executive Severance Plan (the “Plan”), as set
forth in this document, effective as of March 31, 2017 (the “Effective Date”).
(b)    Purpose. The Plan is designed to provide for financial protection to
certain key executives of the Company in the event of unexpected job loss, in
order to encourage the continued attention of participants who are expected to
make substantial contributions to the success of the Company and thereby provide
for stability and continuity of management. Except as otherwise provided in
Section 3(a), with respect to executives identified as Tier 1 Participants and
Tier 2 Participants, this Plan supersedes all prior plans, policies and
practices of the Company, including provisions of any employment agreement
between the executive and the Company with respect to severance or separation
pay for the executive. The Plan is the only severance program for such
executives.
2.    Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:
“Accrued Benefits” has the meaning given to that term in Section 4(a)(i) hereof.
“Affiliate” means any corporation, partnership, or other business enterprise in
which the Company directly or indirectly has control as defined in Rule 405 of
the Securities Act of 1933.
“Annual Base Salary” means, at any time, the Participant’s then annual rate of
base salary in effect as of the Date of Termination, including any amounts
deferred under the qualified retirement plan or nonqualified deferred
compensation plan, but excluding amounts (i) received under short-term or
long-term incentive or other bonus plans, regardless of whether or not the
amounts are deferred, or (ii) designated by the Company as payment toward
reimbursement of expenses.
“Board” means the Board of Directors of the Company, as constituted at any time.
“Cause” means:
(a)     the Participant’s willful and continued failure to substantially perform
his or her duties with the Company (other than any such failure resulting from
the Participant’s Disability), after a written demand for substantial
performance is delivered to the Participant, by the Board, the Chief Executive
Officer, or other appropriate officer of the Company, that specifically
identifies the manner in which the Board, the Chief Executive Officer, or such
other appropriate officer believes that the Participant has not substantially
performed his or her duties, and the Participant has been given an opportunity,
within thirty (30) days following Participant’s receipt of such notice, to meet
in person with the Board (or its designee) to explain or defend the alleged act
or acts, or failure or failures to act


1



--------------------------------------------------------------------------------




relied upon by the Company and, to the extent such cure is possible, the
Participant has not cured such act or acts or failure or failures to act within
the thirty (30) day period;
(b)     the Participant’s gross negligence or willful engagement in conduct that
is demonstrably and materially injurious to the Company, monetarily or
otherwise;
(c)     the Participant’s conviction of, or plea of guilty or nolo contendere,
to any felony or to any other crime which involves the personal enrichment of
the Participant at the expense of the Company; and;
(d)     the Participant’s material breach of the Company’s Code of Business
Conduct and Ethics.
Notwithstanding the above, for purposes of this provision, no act or failure to
act shall be considered “willful” or “intentional” unless done or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s act or omission was in or not opposed to the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Participant in good faith and in the best interests of the
Company.


“Change in Control” means the occurrence of any of the following events:
(a)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (A) the Class B Common Stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (i), unless the Board adopts a resolution stating
that such events constitute a Change in Control, the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company, (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (IV) transfers of shares of
Company stock shown as beneficially owned by Terence E. Adderley, and any
subsequent transfers of such shares, (V) an acquisition by an underwriter who
temporarily holds securities pursuant to an offering of such securities, or (VI)
any acquisition pursuant to a transaction which complies with clauses (A), (B),
and (C) of paragraph (c) below; or
(b)     Individuals who, at the beginning of any period of twenty-four (24)
consecutive months, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date of this Plan whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any


2



--------------------------------------------------------------------------------




such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
(c)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Class B Common Stock of the Company or the Outstanding Company Voting
Securities immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than fifty percent (50%) of, respectively, the
Class B Common Stock of the Company or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction of the Class B Common Stock of the Company or the Outstanding
Company Voting Securities, as the case may be; (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, more than twenty percent (20%) of the combined voting power of the
then outstanding voting securities of the corporation resulting from such
Corporate Transaction, except with respect to any Person who had such ownership
in the Company prior to the Corporate Transaction; and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the documentation or action of the Board resulting in a Corporate
Transaction; or
(d)     Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board or any other committee
designated by the Board to administer this Plan.
“Company” means Kelly Services, Inc. and its Affiliates, and any successor to
its business or assets, by operation of law or otherwise.
“Date of Termination” means: (i) if the Participant’s employment is terminated
by the Company for Cause or due to Disability, or by the Participant for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 calendar days after such notice, as the case may be;
(ii) if the Participant’s employment is terminated by the Company other than for
Cause or Disability, or if the Participant voluntarily resigns without Good
Reason, the date on which the terminating party notifies the other party that
such termination shall be effective,


3



--------------------------------------------------------------------------------




provided that on a voluntary resignation without Good Reason, the Company may,
in its sole discretion, make such termination effective on any date it elects in
writing between the date of the notice and the proposed date of termination
specified in the notice; or (iii) if the Participant’s employment is terminated
by reason of death, the date of death of Participant.
“Disability” means the total and permanent inability of an Employee by reason of
sickness or injury to perform the material duties of such Employee’s regular
occupation with his or her Employer where such inability has existed for at
least six continuous months.
“Employee” means a full-time salaried employee of the Company.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Good Reason” means, without the Participant’s express written consent, the
occurrence after the Effective Date of any one (1) or more of the following
relative to the status immediately prior to date of a Change in Control event
that continues for a period of more than 30 days after the Participant has
provided the Company written notice of such occurrence:
(a)    a material diminution in Participant’s authority, duties or
responsibilities;
(b)    a material reduction in the Participant’s Annual Base Salary, provided
that a decrease in excess of ten percent (10%) from the highest Annual Base
Salary in effect after the Effective Date shall constitute a material reduction;
(c)    a relocation of the Participant’s primary work location by more than
fifty (50) miles from the Participant’s office location immediately prior to
such relocation and no nearer to the Participant’s residence at such time,
except for required travel on the Company's business to an extent substantially
consistent with the executive's business travel obligations prior to the Change
in Control;
(d)    failure of the Company to continue in effect, or the failure to continue
the Participant’s participation on substantially the same basis in, any of the
Company's short-term incentive compensation and long-term incentive compensation
plans in which the Participant participates that results in a material reduction
in the Participant’s target award levels under such plans; provided, however,
that a decrease in the executive's aggregate target award under such plans in
excess of ten percent (10%) based on similar metrics from the highest target
amount payable after the Effective Date shall constitute a material reduction;
and
(e)    any material failure by the Company to satisfy any obligations under an
employment agreement, other arrangement, or an offer letter that has been in
effect for twelve (12) months, unless terminated or expired earlier by its
terms, with the Participant.
A Participant must provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within 90 days after
the first occurrence of such circumstances, and must actually terminate
employment within 30 days following the expiration of the Company’s 30-day cure
period described above. Otherwise, any claim of such circumstances as “Good
Reason” shall be deemed irrevocably waived by the Participant.


4



--------------------------------------------------------------------------------




“Incentive Compensation” means with respect to any Company year, the annual
incentive the Employee would have been entitled to receive under the Short-Term
Incentive Plan or any future plan intended to replace the Short-Term Incentive
Plan of the Company providing for incentive compensation had he or she remained
employed by the Company.
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated and (iii) if the Date of Termination is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than 30 calendar days after the giving of such notice).
“Other Benefits” has the meaning given to that term in Section 4(a)(vi) hereof.
“Participant” means a Tier 1 Participant or a Tier 2 Participant as designated
by the Committee who meets the eligibility requirements of Section 3(a) hereof,
until such time as the Participant’s participation ceases in accordance with
Section 3(b) hereof.
“Qualified Termination” means any termination of a Participant’s employment: (i)
by the Company other than for Cause, Disability or death; or (ii) for Good
Reason by a Participant in connection with a Change in Control.
“Release” has the meaning given to that term in Section 5 hereof.
“Section 409A” has the meaning give to that term in Section 21(a) hereof.
“Target Annual Incentive” means a Participant’s target incentive opportunity
under the annual Incentive Compensation Plan for the fiscal year in which the
Participant’s Qualified Termination occurs or in effect immediately prior to a
Change in Control.
“Tier 1 Participant” means, except as otherwise provided in Section 3 hereof, an
Employee of the Company serving in a position of Chief Executive Officer.
“Tier 2 Participant” means any designated Employees of the Company serving in
the position of a senior officer, subject to the determination and designation
by the Committee.
3.     Participation.
(a)    Designation of Participants. Eligibility to participate in the Plan shall
be limited to those key Employees of the Company who qualify as a Tier 1
Participant or who are designated as Tier 2 Participants by the Committee, in
its sole discretion. The Committee shall limit the class of persons designated
as Participants in the Plan to a “select group of management or highly
compensated employees,” within the meaning of Sections 201, 301 and 401 of
ERISA. In lieu of expressly designating Tier 2 Participants for Plan
participation, the Committee may establish eligibility criteria (consistent with
the provisions of this Section 3(a)) providing for participation of one or more
Employees qualifying as Tier 2 Participants who satisfy such criteria.
Notwithstanding the foregoing, an Employee who is a party to an employment
agreement, offer letter, or other arrangement with the Company that provides for
severance benefits shall not be


5



--------------------------------------------------------------------------------




eligible to participate in this Plan, unless such Employee is designated as a
Participant by the Committee and such Employee executes any and all
documentation as required by the Company to waive all rights to severance
benefits under such employment agreement, offer letter, or other arrangement.
(b)    Duration of Participation. A Participant shall cease to be a Participant
in this Plan if: (i) the Participant ceases to be employed by the Company,
unless such Participant is then entitled to a severance benefit as provided in
Section 4(a) of this Plan; or (ii) the Committee removes the Employee as a
Participant by notice to the Employee in accordance with Section 17 hereof.
Further, participation in this Plan is subject to the unilateral right of the
Committee to terminate or amend the Plan in whole or in part as provided in
Section 17 hereof. Notwithstanding anything herein to the contrary, a
Participant who is then entitled to a severance benefit as provided in Section
4(a) of this Plan shall remain a Participant in this Plan until the amounts and
benefits payable under this Plan have been paid or provided to the Participant
in full. Any severance benefits to be provided to a Participant under this Plan
are subject to all of the terms and conditions of the Plan, including Sections 5
and 7.
(c)     No Employment Rights. Participation in the Plan does not alter the
status of a Participant as an at-will employee, and nothing in the Plan will
limit or affect in any manner the right of the Company to terminate the
employment or adjust the compensation of a Participant at any time and for any
reason (with or without Cause).
4.     Severance Benefits.
(a)     Qualified Termination. Subject to compliance with Sections 5 and 7
hereof, in the event that a Participant incurs a Qualified Termination, the
Participant shall be entitled to the compensation and benefits set forth in this
Section 4(a):
(i)    Accrued Benefits. The Company shall pay or provide to the Participant the
sum of: (A) the Participant’s Annual Base Salary earned through the Date of
Termination, to the extent not previously paid; (B) any annual Incentive
Compensation payable for services rendered in the calendar year preceding the
calendar year in which the Date of Termination occurs that has not been paid on
or prior to the Date of Termination based on actual performance against the
target levels (other than Annual Base Salary and Incentive Compensation that has
been deferred, if any, pursuant to Participant’s election), (C) any accrued but
unused vacation time in accordance with Company policy; and (D) reimbursement
for any unreimbursed business expenses incurred through the Date of Termination
in accordance with Company policy (the sum of the amounts described in clauses
(A) through (D) shall be referred to as the “Accrued Benefits”). The Accrued
Benefits shall be paid in a single lump sum within 60 calendar days after the
Date of Termination or such earlier date as may be required by the applicable
Company plan or policy or by applicable law.
(ii)    Severance Payments.
(A)    Termination not in Connection with Change in Control. Subject to Sections
5 and 7 hereof, if the Participant’s Qualified Termination occurs prior to a
Change in Control and not under the circumstances described in Section


6



--------------------------------------------------------------------------------




4(a)(ii)(B) below, the Company shall make severance payments to the Participant,
in installments over the applicable period, in accordance with the Company’s
regular payroll practices in effect at the Date of Termination, as follows:
I.    Tier 1 Participants. If the Participant is a Tier 1 Participant, the
Company shall continue to pay to the Participant his or her Annual Base Salary
for the twenty-four (24) month period commencing on the Date of Termination.
II.    Tier 2 Participants. If the Participant is a Tier 2 Participant, the
Company shall continue to pay to the Participant his or her Annual Base Salary
for the eighteen (18) month period commencing on the Date of Termination.
(B) Termination in Connection with Change in Control. Subject to Sections 5 and
7 hereof, if the Participant’s Qualified Termination occurs within two (2) years
after a Change in Control, or within six (6) months prior to a Change in Control
and the Participant can demonstrate that his or her Qualified Termination
occurred at the request of a third party who had taken steps reasonably
calculated to effect a Change in Control, the Company shall make a severance
payment to the Participant as follows and the Participant shall be treated as
involuntarily terminated without Cause for purposes of Section 15 of the Equity
Incentive Plan:
I.    Tier 1 Participants. If the Participant is a Tier 1 Participant, the
Company shall make a single lump sum payment to the Participant equal to two (2)
times the sum of (x) the Participant’s Annual Base Salary and (y) the
Participant’s Target Annual Incentive Compensation.
II.    Tier 2 Participants. If the Participant is a Tier 2 Participant, the
Company shall make a single lump sum payment to the Participant equal to one and
a one-half (1.5) times the sum of (x) the Participant’s Annual Base Salary and
(y) the Participant’s Target Annual Incentive Compensation.
(C) Severance Payment Date. Any severance payable pursuant to this Section
4(a)(ii) will be paid or commence to be paid, as applicable, on the first
payroll date following the date the Release becomes effective and irrevocable in
accordance with its terms (or, if later, within thirty (30) days after the
Change in Control as applicable pursuant to Section 4(a)(ii)(B) above). Further,
if the period during which the Participant’s Release must become effective and
irrevocable in accordance with its terms spans two calendar years, then, to the
extent required to comply with Section 409A of the Code, any payment to be made
under this Section 4(a)(ii) will commence on the first payroll date that occurs
in the second calendar year and after the Release has become effective and
irrevocable in accordance with its terms.
(iii)    Pro-Rated Annual Incentive.
(A)Termination not in Connection with Change in Control. Subject to Sections 5
and 7 hereof, if the Participant’s Qualified Termination occurs prior to a
Change in Control and not under the circumstances described in Section


7



--------------------------------------------------------------------------------




4(a)(ii)(B) above, the Company shall pay to the Participant a pro-rata portion
of the Participant’s annual Incentive Compensation for such fiscal year that
would otherwise be paid if his or her employment or service had continued until
the end of such performance period based on the actual results for such year.
Such pro-rata payout will be determined by multiplying the amount which would be
due for the full fiscal year to such Participant by a fraction, the numerator of
which is the number of days during the fiscal year of the Qualified Termination
that the Participant is employed by the Company and the denominator of which is
365. Any pro-rated annual Incentive Compensation payable pursuant to this
Section 4(a)(iii)(A) shall be paid at the same time that Incentive Compensation
for such year are paid to other senior executives of the Company after
certification by the Committee that the applicable performance goals have been
attained and no later than two and one-half months after the year of the
Qualified Termination, and in lieu of (and not in duplication of) any amount
otherwise payable to the Participant under the annual Incentive Compensation for
such fiscal year.
(B)Payments in Connection with Change in Control. Subject to Section 5 and 7
hereof, as applicable, with respect to a Participant’s annual Incentive
Compensation for the year that a Change in Control occurs and for the periods
described in Section 4(a)(ii)(B) above, the Company shall pay to the Participant
(I) for the year in which a Change in Control occurs and in which a Qualified
Termination occurs, a pro-rata portion of the Participant’s annual Incentive
Compensation in effect that would have been payable if the metrics had been
achieved at the target level and that would otherwise be paid if his or her
employment had continued until the end of such performance period, and (II) for
the two years described in Section 4(a)(ii)(B) above that follows a Change in
Control and in which a Qualified Termination occurs, a pro-rata portion of the
Participant’s annual Incentive Compensation in effect for such year that would
otherwise be paid if his or her employment had continued until the end of such
performance period based on the actual results for such year. Any pro-rata bonus
payout will be determined by multiplying the Participant’s applicable Annual
Incentive by a fraction, the numerator of which is the number of days during the
fiscal year of the Qualified Termination that the Participant is employed by the
Company and the denominator of which is 365. The annual Incentive Compensation
payable pursuant to this Section 4(a)(iii)(B) shall be paid in a single lump sum
at the time stated in Section 4(b)(ii)(C) (with respect to the amount referenced
in (I) above), or at the same time that Incentive Compensation for the
applicable year is paid to other senior executives of the Company after
certification by the Committee that the applicable performance goals have been
attained and no later than two and one-half months after the year of the
Qualified Termination (with respect to the amount referenced in (II) above), and
in lieu of (and not in duplication of) any amount otherwise payable to the
Participant under the annual Incentive Compensation for such year.
(iv)    Welfare Benefits. Subject to Sections 5 and 7 and the Participant’s
timely election of continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA), the Company will provide
comparable medical


8



--------------------------------------------------------------------------------




(including prescription drug), dental, vision and hospitalization benefits to
the Participant and his or her eligible dependents for the Severance Period (as
defined below), provided the Participant continues to pay the applicable
employee rate for such coverage and the employee is eligible and remains
eligible for COBRA coverage. Any such coverage provided by the Company shall be
provided under the benefit plan(s) applicable to employees of the Company in
general and shall be subject to the terms of such plan(s), as such terms may be
amended by the Company in its sole discretion from time to time. In the case of
any coverage or plan to which COBRA would apply, any continuation of such
coverage under COBRA shall begin at the Participant’s Qualified Termination
date. Any period of continuation coverage required under COBRA shall otherwise
be provided in accordance with COBRA and the regulations issued thereunder;
provided, however, in the event the Company is unable to provide such coverage
on account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, or the terms of any applicable
plan, the Company shall pay the Participant an amount equal to the portion of
the premium or cost for such coverage that is paid by the Company for employees
generally. These amounts shall be paid or provided subject to and in accordance
with the reimbursement provisions of Section 21(a). During the Severance Period,
an amount equal to the portion of the rate paid by the Company for such coverage
(based on the COBRA rate) will be included in Participant’s income for tax
purposes to the extent required by applicable law, and the Company may withhold
taxes from Participant’s other compensation for this purpose
For purposes of this Section 4(a)(iv) the “Severance Period” means: (A) if the
Participant is a Tier 1 Participant, the twenty-four (24) month period following
the Participant’s Qualified Termination, or until such earlier date on which
COBRA coverage for the Participant and his or her covered dependents terminates
in accordance with COBRA or (B) if the Participant is a Tier 2 Participant, the
eighteen (18) month period following the Participant’s Qualified Termination, or
until such earlier date on which COBRA coverage for the Participant and his or
her covered dependents terminates in accordance with COBRA.
(v)    Outplacement. Subject to Section 5 and 7 hereof, the Company shall, at
its sole expense as incurred, provide the Participant with outplacement services
from a recognized outplacement service provider selected by the Company;
provided that (i) the cost to the Company shall not exceed $10,000, (ii) in no
event shall the outplacement services be provided more than twelve (12) months
after the Participant’s Qualified Termination, and (iii) the Participant
requests reimbursement within 90 days after the expense is incurred. The Company
shall reimburse such expense within 90 days of the date such expense
reimbursement is received from the Participant (or such later date as required
in Section 21(a)).
(vi)    Other Benefits. To the extent not previously paid or provided, the
Company shall pay or provide, or cause to be paid or provided, to the
Participant (or his or her beneficiary or estate) any other amounts or benefits
required to be paid or provided or which the Participant is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company, including any benefits to which the Participant is entitled under Part
6 of Subtitle B of Title I of ERISA (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”) in accordance with the terms
and normal procedures of each such plan, program, policy


9



--------------------------------------------------------------------------------




or practice or contract or agreement, based on accrued and vested benefits
through the Date of Termination.
(b)    Other Terminations. If a Participant’s employment is terminated for Cause
or as a result of the Participant’s Disability or death, or if the Participant
voluntarily terminates his or her employment for any reason, then the Company
shall pay or provide to the Participant the Accrued Benefits, payable in
accordance with Section 4(a)(i) of this Plan, and the Other Benefits, and no
further amounts shall be payable to the Participant under this Section 4 after
the Date of Termination.
(c)     Notice of Termination. Any termination by the Company for Cause or by
Participant for Good Reason shall be communicated by Notice of Termination to
the Participant and to the Company in accordance with Section 16 and as stated
in the Good Reason definition, respectively. The failure by the Company or the
Participant to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Participant hereunder or preclude the Company or the
Participant from asserting such fact or circumstance in enforcing the Company’s
or the Participant’s rights hereunder.
(d)    Resignation from All Positions. Notwithstanding any other provision of
this Plan, upon the termination of a Participant’s employment for any reason,
unless otherwise requested by the Company, the Participant shall immediately
resign from all officer and director positions that he or she may holds with the
Company. As a condition of receiving any severance benefits under this Plan,
each Participant shall execute any and all documentation to effectuate such
resignations upon request by the Company, but he or she shall be treated for all
purposes as having so resigned upon termination of his or her employment,
regardless of when or whether he or she executes any such documentation.
5.    Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any severance payment or benefit under
Section 4(a)(ii), (iii), (iv), or (v) hereof unless: (a) the Participant first
executes and delivers to the Company within 21 or 45 calendar days after the
Date of Termination a fully executed general release of claims substantially in
the form attached hereto as Appendix A, with such changes as the Company may
determine to be required in order to make such agreement and release enforceable
and otherwise compliant with applicable law (the “Release”); (b) the Participant
does not timely revoke the Release; and (c) the Release becomes effective and
irrevocable in accordance with its terms.
6.    No Mitigation. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan and such amounts
shall not be reduced whether or not the Participant obtains other employment.
7.    Restrictive Covenants. The Company’s payment obligations and a
Participant’s right, if any, to severance benefits under Section 4(a) hereof
shall immediately cease in the event the Committee determines, in its sole
discretion, that the Participant has engaged, or has threatened to engage, in
any of the following activities: (i) an activity of competition, as specified in
the covenant not to compete set forth in Appendix B with respect to the
Participant and the Company,


10



--------------------------------------------------------------------------------




during the period of restriction specified therein prohibiting the Participant
from engaging in such activity; (ii) an activity of solicitation (including
solicitation of employees and customers of the Company), as specified in the
covenant not to solicit set forth in Appendix B with respect to the Participant
and the Company, during the period of restriction specified therein prohibiting
the Participant from engaging in such activity; (iii) the disclosure or use of
confidential information in violation of the covenant not to disclose set forth
in Appendix B with respect to the Participant and the Company; (iv) conduct or
actions that disparages, slanders, or injures in violation of the covenant set
forth in Appendix B with respect to the Participant and the Company; (v) the
failure to return any property or information of the Company, as required by the
Company’s policies; and (vi) an activity that the Committee determines entitles
the Company to seek recovery from the Participant under Company’s Incentive
Compensation Recovery Policy, any other compensation recoupment or clawback
policy maintained by the Company as in effect on the Date of Termination, or any
subsequent discovery or determination by the Committee of Cause. Any such
cessation of payment shall not reduce any monetary damages that may be available
to the Company as a result of such breach.
8.    Effect on Other Plans, Agreements and Benefits.
(a)    Relation to Other Benefits. Unless otherwise provided herein, nothing in
this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
for which the Participant may qualify, nor, except as explicitly set forth in
this Plan, shall anything herein limit or otherwise affect such rights as a
Participant may have under any other contract or agreement with the Company.
Further, the Participant’s voluntary termination of employment, with or without
Good Reason as might be applicable, shall in no way affect the Participant’s
ability to terminate employment by reason of the Participant’s “retirement”
under, or to be eligible to receive benefits under, any compensation and
benefits plans, programs or arrangements of the Company, including, without
limitation, any retirement or pension plans or arrangements or substitute plans
adopted by the Company, and any termination which otherwise qualifies as Good
Reason shall be treated as such even it is also a “retirement” for purposes of
any such plan. Any economic or other benefit to a Participant under this Plan
will not be taken into account in determining any benefits to which the
Participant may be entitled under any profit-sharing, retirement, workers
compensation or other benefit or compensation plan maintained by the Company
(except to the extent provided otherwise in any such plan with respect to
Accrued Benefits).
(b)    Non-Duplication. Notwithstanding the foregoing provisions of Section
8(a), and except as specifically provided below, any severance benefits received
by a Participant pursuant to this Plan shall be in lieu of any general severance
policy or other severance plan maintained by the Company (other than a stock
option, restricted stock, share or unit, performance share or unit, long-term
incentive award, annual incentive award, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on a termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a termination of employment).
Further, as a condition of participating in this Plan, each Participant who is a
party to an employment agreement or offer letter with the Company that otherwise
would provide for severance benefits acknowledges and agrees that the severance
benefits payable under this Plan shall be in lieu of and in full substitution
for (and not in duplication of), any right to severance benefits under any such
employment agreement or offer


11



--------------------------------------------------------------------------------




letter with the Company. In addition, while Participants shall not be entitled
to receive severance payments under both Sections 4(a)(ii)(A) and 4(a)(ii)(B)
for the same Qualified Termination, in the event a Participant’s Qualified
Termination occurs within the time period specified in Section 4(a)(ii)(B), such
Participant shall be entitled to the higher severance payments provided for in
Section 4(a)(ii)(B).
9.    Certain Tax Matters. In the event it shall be determined that any payment
or distribution by the Company to or for the benefit of a Participant (whether
paid or payable or distributed or distributable pursuant to the terms of this
Plan or otherwise) (the “Total Payments”), is or will be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced to the maximum amount that could be paid to the
Participant without giving rise to the Excise Tax (the “Safe Harbor Cap”), if
the net after-tax benefit to the Participant after reducing the Participant’s
Total Payments to the Safe Harbor Cap is greater than the net after-tax
(including the Excise Tax) benefit to the Participant without such reduction.
The reduction of the amounts payable hereunder, if applicable, shall be made by
reducing first the payments made pursuant to Section 4(a)(ii) of this Plan, then
to the payments made pursuant to Section 4(a)(iii) of this Plan, then to the
payments made pursuant to Section 4(a)(v) of this Plan, then to the benefits
provided pursuant to Section 4(a)(iv) of this Plan, and then to any other
payment that triggers such Excise Tax in the following order: (i) reduction of
cash payments, (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant), and (iv) reduction of any other payments due to the
Participant (with benefits or payments in any group having different payment
terms being reduced on a pro-rata basis). All mathematical determinations, and
all determinations as to whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code), that are required to
be made under this paragraph, including determinations as to whether the Total
Payments to Participant shall be reduced to the Safe Harbor Cap and the
assumptions to be utilized in arriving at such determinations, shall be made at
the Company’s expense by the Company’s then current independent auditors, or
such other accounting, valuation firm, law firm, or other organization with
experience on these matters, as selected by the Committee prior to the relevant
Change in Control.
10.    Administration. The Committee shall have complete discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Committee is hereby
granted the authority (a) to determine whether a particular Employee is a
Participant, and (b) to determine if a person is entitled to benefits hereunder
and, if so, the amount and duration of such benefits. The Committee may
delegate, subject to such terms as the Committee shall determine, any of its
authority hereunder to one or more officers of the Company. In the event of such
delegation, all references to the Committee in this Plan shall be deemed
references to such delegates as it relates to those aspects of the Plan that
have been delegated. The Committee’s determination of the rights of any person
hereunder shall be final and binding on all persons.


12



--------------------------------------------------------------------------------




11.    Claims for Benefits.
(a)     Filing a Claim. Any Participant or beneficiary who wishes to file a
claim for benefits under the Plan shall file his or her claim in writing with
the Company. Any such claim should be sent to the Company's General Counsel or
to the Senior Vice President, Human Resources.
(b)     Review of a Claim. The Company shall, within 90 calendar days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 calendar days after such receipt), send a
written notification to the Participant or beneficiary as to its disposition. If
the claim is wholly or partially denied, such written notification shall (i)
state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based, (iii)
provide a description of any additional material or information necessary for
the Participant or beneficiary to perfect the claim and an explanation of why
such material or information is necessary, and (iv) set forth the procedure by
which the Participant or beneficiary may appeal the denial of his or her claim,
including, without limitation, a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA following an adverse determination on
appeal.
(c)    Appeal of a Denied Claim. If a Participant or beneficiary wishes to
appeal the denial of his or her claim, he or she must request a review of such
denial by making application in writing to the Committee within 60 calendar days
after receipt of such denial. The Participant or beneficiary (or his or her duly
authorized legal representative) may submit, in writing, issues and comments in
support of his or her position. A Participant or beneficiary who fails to file
an appeal within the 60-day period set forth in this Section 11(c) shall be
prohibited from doing so at a later date or from bringing an action under ERISA.
(d)    Review of a Claim on Appeal. Within 60 calendar days after receipt of a
written appeal (unless the Committee determines that special circumstances, such
as the need to hold a hearing, require an extension of time, but in no event
more than 120 calendar days after such receipt), the Committee shall notify the
Participant or beneficiary of the final decision. The final decision shall be in
writing and shall include (i) specific reasons for the decision, written in a
manner calculated to be understood by the claimant, (ii) specific references to
the pertinent Plan provisions on which the decision is based, (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents relevant to the claim for
benefits, and (iv) a statement describing the claimant’s right to bring an
action under Section 502(a) of ERISA.
(e)    Legal Fees and Expenses. If a Participant institutes legal action in
seeking to obtain or enforce, or is required to defend in any legal action the
validity or enforceability of, any right or benefit provided by this Plan, the
Company shall pay or reimburse (within 30 days following the Company’s receipt
of an invoice from the Participant) the Participant’s reasonable legal fees and
expenses (including without limitation, any and all court costs and reasonable
attorneys’ fees and expenses) incurred in connection with or as a result of any
such legal action, provided that such amount shall not exceed $35,000, except as
stated herein. The Company shall reimburse all reasonable legal fees and
expenses if the Participant prevails on a claim for a material benefit pursuant
to this Plan. Notwithstanding the foregoing, if the Participant does not prevail
(after


13



--------------------------------------------------------------------------------




exhaustion of all available judicial remedies) in respect of at least one claim
for a material benefit hereunder, then no further reimbursement for legal fees
and expenses shall be due to the Participant in respect of such claim and the
Participant shall refund any amounts previously reimbursed hereunder with
respect to such legal action.
12.    Participants Deemed to Accept Plan. By accepting any payment or benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Committee, the Company,
in any case in accordance with the terms and conditions of the Plan.
13.    Successors.
(a)    Company Successors. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. The
Company shall require any such successor to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.
(b)    Participant Successors. The rights of a Participant to receive any
benefits hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this Section
13(b), the Company shall have no liability or obligation to pay any amount so
attempted to be assigned, transferred or delegated. At no time will any such
right or interest be subject to the claims of creditors nor liable to
attachment, execution or other legal process. This Plan shall inure to the
benefit of a Participant’s heirs, executors, administrators and legal
representatives and beneficiaries.
14.    Unfunded Status. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.
15.    Withholding. The Company may withhold from any amounts payable under this
Plan all federal, state, city or other taxes as the Company are required to
withhold pursuant to any law or government regulation or ruling.
16.    Notices. Any notice provided for in this Plan shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Participant shall be sent to the address of Participant most recently
provided to the Company. Notices to the Company should be sent to Kelly
Services, Inc. 999 West Big Beaver Road, Troy, Michigan 48084, Attention:
General Counsel (or with respect to a notice by the General Counsel to the
Company, such notice should be sent to the Senior Vice President, Human
Resources). Notice and communications shall be effective on the date of


14



--------------------------------------------------------------------------------




delivery if delivered by hand, on the first business day following the date of
dispatch if delivered utilizing overnight courier, or three business days after
having been mailed, if sent by first class mail.
17.    Amendments; Termination. The Committee expressly reserves the unilateral
right, at any time, without the consent of the impacted Participant or
Participants, to amend or terminate the Plan in whole or in part, including
without limitation to remove individuals as Participants or to modify or
eliminate all or any benefits under Section 4 hereof; provided that (a) no such
action shall impair the rights of a Participant who previously has incurred a
Qualified Termination unless such amendment, modification, removal or
termination is agreed to in a writing signed by the Participant and the Company
and (b) the Plan may not be terminated or amended within six (6) months before
or two (2) years after a Change in Control in any manner that would adversely
affect the benefits available to any Participant under the Plan. If such notice
is delivered by the Company, this Plan (or the participation of selected
executives), along with all corresponding rights, duties, and covenants shall
automatically be amended or expire as stated in such notice.
Notwithstanding the above, the Committee may modify the Plan at any time without
the executives' consent to comply with the requirements of Section 409A of the
Code and any other rule, regulation, or statute, as determined by the Committee
in its sole and absolute discretion.
Section 7 (relating to confidentiality, non-competition, non-solicitation,
non-disparagement, return of property, and recoupment) and Section 18 (relating
to governing law) shall survive the termination of this Plan.
18.    Governing Law. This Plan shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Michigan,
without regard to conflicts or choice of law under which the law of any other
jurisdiction would apply.
19.    Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Plan shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
20.    Headings. Headings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
21.    Section 409A.
(a)    In General. Section 409A of the Code (“Section 409A”) imposes payment
restrictions on “nonqualified deferred compensation” (i.e., potentially
including payments owed to a Participant upon termination of employment).
Failure to comply with these restrictions could result in negative tax
consequences to a Participant, including immediate taxation, interest and a 20%
additional income tax. It is the Company’s intent that this Plan be exempt from
the application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Plan are
intended to qualify for the “short-term


15



--------------------------------------------------------------------------------




deferral” exception to Section 409A to the maximum extent possible, and to the
extent they do not so qualify, are intended to qualify for the involuntary
separation pay exceptions to Section 409A, to the maximum extent possible. Each
installment of any taxable benefits or payments provided under this Plan is
intended to be treated as a separate payment for purposes of Section 409A. To
the extent that Section 409A is applicable to any taxable benefit or payment,
and if a Participant is a “specified employee” as determined by the Company in
accordance with Section 409A, then notwithstanding any provision in this Plan to
the contrary and to the extent required to comply with Section 409A, all such
amounts that would otherwise be paid or provided to such Participant during the
first six months following the Date of Termination shall instead be accumulated
through and paid or provided (without interest) on the first business day
following the six-month anniversary of the Date of Termination (or, if the
Participant dies during such six-month period, within 30 days after the
Participant’s death). Notwithstanding any provision of this Plan to the
contrary, but only to the extent required to comply with Section 409A, any
severance payable pursuant to Section 4(a)(ii)(B) of this Agreement shall be
paid (i) in a lump sum if the Change in Control constitutes a “change in control
event” within the meaning of Treasury Regulation § 1.409A-3(i)(5), or (ii) in
installments over the applicable 24-month (Tier 1), or 18-month (Tier 2) period
if the Change in Control does not constitute a “change in control event” within
the meaning of Treasury Regulation § 1.409A-3(i)(5). With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, including benefits pursuant to Sections 4(a)(iv) and (v),
except as permitted by Section 409A: (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of the
Participant’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder.
Although the Company shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of deferrals under this Plan is not warranted or guaranteed. Neither
the Company, its officers and employees, the Board, the administrator nor
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant or beneficiary or other taxpayer as a
result of the Plan.


(b)    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and the Participant is no longer
providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company as
an employee or consultant, and for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A.
22.    Compliance with Section 162(m) Notwithstanding any provision of this
Plan, any amount that is intended to qualify as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code will continue to
be administered, interpreted, and construed to carry out such intention and any
provision in this Plan that cannot be so administered,


16



--------------------------------------------------------------------------------




interpreted, and construed to that extent shall be disregarded, provided that in
the event of a Change in Control the Committee shall decide in advance of such
event how to interpret and apply this provision to outstanding awards at that
time.
[END OF DOCUMENT]














































17



--------------------------------------------------------------------------------




APPENDIX A
GENERAL RELEASE
This General Release (this “Release”) is entered into by and between
____________________________ (“Executive”) and Kelly Services, Inc. (the
“Company”) as of the ____ day of _____________ 20__.
1.    Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of __________________________, 20__. As used
in this Release, the term “Affiliate” will mean any entity controlled, directly
or indirectly, by the Company.
2.    Payments and Benefits. Upon the effectiveness of the terms set forth
herein, the Company will provide Executive with the benefits set forth in
Section 4(a) of the Kelly Services, Inc. Senior Executive Severance Plan (the
“Severance Plan”), upon the terms, and subject to the conditions, of the
Severance Plan.
3.    No Admission of Liability. This Release does not constitute an admission
by the Company or its Affiliates or their respective officers, directors,
partners, agents, or employees, or by Executive, of any unlawful acts or of any
violation of federal, state or local laws.
4.    Claims Released by Executive. In consideration of the payments and
benefits set forth in Section 4(a) of the Severance Plan, Executive for
himself/herself, his/her heirs, administrators, representatives, executors,
successors and assigns (collectively, “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company, its
respective Affiliates and their respective predecessors, successors and assigns
(the “Kelly Group”) and each of its officers, directors, partners, agents, and
former and current employees, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, “Releasees”),
and each of them, from any and all claims, demands, actions, causes of action,
costs, expenses, attorney fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which Executive has, had, or may ever have against
the Releasees relating to or arising out of Executive’s employment or separation
from employment with the Kelly Group, from the beginning of time and up to and
including the date Executive executes this Release. This Release includes,
without limitation: (a) law or equity claims; (b) contract (express or implied)
or tort claims; (c) claims for wrongful discharge, retaliatory discharge,
whistle blowing (including the Michigan Whistleblowers Protection Act), libel,
slander, defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort
(including the federal Sarbanes-Oxley Act of 2002), and implied covenant of good
faith and fair dealing, whether based in common law or any federal, state or
local statute; (d) claims under or associated with any of the Kelly Group’s
incentive compensation plans or arrangements; (e) claims arising under any
federal, state, or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, disability, religion, veteran, military status, sexual
orientation, or any other form of discrimination, harassment, or retaliation
(including without limitation under the Age Discrimination in Employment Act of
1967 as amended by the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, the
Michigan Elliot Larsen Civil Rights Act, the Equal Pay Act of 1963, the
Americans with Disabilities Act of 1990, the Michigan Persons with Disabilities
Act, the Rehabilitation Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Polygraph Protection Act,


18



--------------------------------------------------------------------------------




the Uniformed Services Employment and Reemployment Rights Act of 1994, the Lilly
Ledbetter Fair Pay Act, or any other foreign, federal, state or local law or
judicial decision); (f) claims arising under the Employee Retirement Income
Security Act; and (g) any other statutory or common law claims related to
Executive’s employment with the Kelly Group or the separation of Executive’s
employment with the Kelly Group.
Without limiting the foregoing paragraph, Executive represents that he/she
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Kelly
Group as of the date he/she signs this Release. Executive acknowledges that as
of the date he/she signs this Release, he/she may have certain rights or claims
under the Age Discrimination in Employment Act, 29 U.S.C. §626, and he/she
voluntarily relinquishes any such rights or claims by signing this Release.
Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Kelly Group from (i) any obligation under the Severance Plan,
including without limitation Section 4(a) of the Severance Plan; (ii) any
obligation to provide all benefit entitlements under any Company benefit or
welfare plan that were vested as of the Date of Termination, including the
Company’s 401(k) plan and the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; and (iii) any rights or claims that relate to events or
circumstances that occur after the date that Executive executes this Release. In
addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he/she may have against the Releasees. However, by executing this
Release, Executive hereby waives the right to recover any remuneration, damages,
compensation or relief of any type whatsoever from the Company in any proceeding
that Executive may bring before the Equal Employment Opportunity Commission or
any similar state commission or in any proceeding brought by the Equal
Employment Opportunity Commission or any similar state commission on Executive’s
behalf.
5.    Representations. Executive acknowledges and represents that, as an
employee of the Company and its Affiliates, he/she has been obligated to, and
has been given the full and unfettered opportunity to, report timely to the
Company any conduct that would give rise to an allegation that the Company or
any Affiliate has violated any laws applicable to its businesses or has engaged
in conduct which could otherwise be construed as inappropriate or unethical in
any way, even if such conduct is not, or does not appear to be, a violation of
any law. Executive acknowledges that a condition of the payment of the benefits
under Section 2 of this Release is his/her truthful and complete representation
to the Company regarding any such conduct, including but not limited to conduct
regarding compliance with the Company’s Code of Business Conduct and Ethics,
policies and procedures, and with all laws and standards governing the Company’s
business. Executive’s truthful and complete representation, based on his/her
thorough search of his/her knowledge and memory, is as follows: Executive has
not been directly or indirectly involved in any such conduct; no one has asked
or directed him/her to participate in any such conduct; and Executive has no
specific knowledge of any conduct by any other person(s) that would give rise to
an allegation that the Company or any Affiliate has violated any laws applicable
to its businesses or has engaged in conduct which could otherwise be construed
as inappropriate or unethical in any way.


19



--------------------------------------------------------------------------------




6.    Bar To Further Claims. Executive promises not to commence litigation
against the Kelly Group in court for any claims covered by this Release and not
excluded by the exclusions above. Executive acknowledges and agrees that if
he/she should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees (with the
exception of the filing of charges of discrimination contemplated by Section 4
of this Release) with respect to any cause, matter or thing which is the subject
of the release under Section 4 of this Release, this Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable
Releasee may recover from Executive all costs incurred in connection with such
action, claim or proceeding, including attorneys’ fees, along with the benefits
set forth in Section 4 of the Severance Plan. This promise not to commence
litigation is separate from, and in addition to Executive’s release of claims
described herein.
7.    Governing Law. This Release will be governed by and construed in
accordance with the laws of the State of Michigan, without regard to conflicts
or choice of law under which the law of any other jurisdiction will apply.
8.    Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he/she has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he/she was given a period of [21] [45]
calendar days within which to consider and execute this Release, and to the
extent that he/she executes this Release before the expiration of the [21] [45]
calendar day period, he/she does so knowingly and voluntarily and only after
consulting his/her attorney. Executive agrees he/she had adequate time to review
the procedural and substantive requirements for execution of this Release under
the Older Worker Benefit Protection Act and Age Discrimination in Employment Act
with Executive’s legal counsel and further agrees that Company has complied with
those procedural and substantive requirements.
Executive acknowledges and agrees that the amounts payable by the Kelly Group
pursuant to the Severance Plan represent substantial value over and above that
to which Executive would otherwise be entitled. The consideration set forth in
the Severance Plan is in full accord and satisfaction of any claims and any
causes of action that Executive has, may have, or may have had against the
Company and its Affiliates related to, arising in the course of or arising out
of Executive’s employment or the termination of Executive’s employment.
9.    Early Submission of Agreement. Executive may voluntarily and knowingly
sign, but is not required to sign, this Release before the end of the twenty-one
(21) day period, provided that Executive signs the attached Early Submission
Form. The Company has made no promises, inducements, representations, or threats
to cause Executive to sign this Release before the end of the twenty-one (21)
day period. If Executive voluntarily and knowingly signs this Release before the
end of the twenty-one (21) day period, the mandatory seven (7) day revocation
period set forth in Section 10 will start on the day after the day on which
Executive signs this Agreement.
10.    Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 16 of the Severance
Plan. This Release will not become effective or enforceable until such
revocation period has expired, and no revocation has occurred. Executive
understands that if he/she revokes this Release, it will be null and void in its
entirety, and he/she


20



--------------------------------------------------------------------------------




will not be entitled to any payments or benefits provided pursuant to the
Severance Plan. Executive understands that by signing this Release and by not
revoking the Release during the seven (7) day revocation period, Executive shall
be bound by this Release.
To be effective, any revocation must be in writing, addressed to Kelly Services,
Senior Vice President, Human Resources, 999 W. Big Beaver Road, Troy, Michigan
48084, and either postmarked within the seven (7) day revocation period or hand
delivered to the Company within the seven (7) day revocation period. If
revocation is made by mail, mailing by certified mail return receipt requested
is recommended to show proof of mailing.
11.    Miscellaneous. This Release, together with the Severance Plan and any
agreements concerning restrictive covenants referenced in Section 7 of the
Severance Plan, represents the final and entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the parties hereto and/or their respective
counsel with respect to the subject matter hereof. Executive has not relied upon
any representations, promises or agreements of any kind except those set forth
herein in signing this Release. In the event that any provision of this Release
should be held to be invalid or unenforceable, each and all of the other
provisions of this Release will remain in full force and effect. If any
provision of this Release is found to be invalid or unenforceable, such
provision will be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Kelly Group to carry out the provisions of this Release.
12.    Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.
IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.
KELLY SERVICES, INC.

By:______________________________
Its:______________________________
Dated:___________________________


EXECUTIVE


By:_________________________________
Dated:_______________________________


21



--------------------------------------------------------------------------------




EARLY SUBMISSION FORM




_____________________ (“Executive”) is voluntarily and knowingly submitting the
signed Release (“Agreement”) to Kelly Services, Inc. (referred to collectively
as “Employer”) on this date.
1.    Executive is voluntarily and knowingly submitting the signed Agreement
before the end of the twenty-one (21) day period specified in Paragraph 4(b) of
the Agreement.
2.    Executive understands that Executive e is not required to sign the
Agreement or to submit the signed Agreement before the end of the twenty-one
(21) day period.
3.    Executive agrees that, as stated in Paragraphs 9 of the Release, Employer
has made no promises, inducements, representations, or threats to cause Employee
to sign the Agreement before the end of the twenty-one (21) day period.
4.    Executive understands that the mandatory seven (7) day revocation period,
as stated in Paragraph 10 of the Release, will start on the day after the day on
which Executive signs the Agreement.
5.    Executive understands that by signing this Agreement before the expiration
of the twenty-one (21) day period and by not revoking the Agreement during the
seven (7) day revocation period, the payments set forth in the Severance Plan of
the Agreement shall commence on an expedited basis.


EMPLOYEE NAME


________________________________
                                                                            
Dated: __________________________










22



--------------------------------------------------------------------------------




APPENDIX B
RESTRICTIVE COVENANTS


As further detail and in addition to the restrictive covenants stated in Section
7 of the Kelly Services, Inc. Senior Executive Severance Plan (the “Plan”),
Kelly Services, Inc.’s (the Company”) payment obligations and an Executive’s
right, if any, to severance benefits under Section 4(a) of the Plan shall
immediately cease in the event the Committee determines, in its sole discretion,
that the Executive has engaged, or has threatened to engage, in any of the
following activities:
(i) For a period of twelve (12) months after an Executive’s termination of
employment, the Executive shall not directly or indirectly, individually, or as
a director, employee, officer, principal, agent, or in any other capacity or
relationship, engage in any business or employment, or aid or endeavor to assist
any business or legal entity that is in direct competition with the business of
the Company as then being carried out (provided, however, that notwithstanding
anything to the contrary contained in the Plan, an Executive may own up to two
percent (2%) of the outstanding shares of the capital stock of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934). An Executive acknowledges that the Company has operations in all 50
states, the District of Columbia and at least twenty-nine other countries, that
the Company's strategic plan is to continue to expand its operations and
presence both domestically and internationally and that the Executive’s services
are integral to these operations and expansion plans.
(ii) During an Executive’s employment with the Company, and during the twelve
(12) month period following any termination of an Executive’s employment for any
reason, Executive shall not, except in the course of carrying out his or her
duties hereunder, directly or indirectly induce any employee of the Company to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
knowingly employ or offer employment to any person who is or was employed by the
Company unless such person shall have ceased to be employed by such entity for a
period of at least six (6) months.
(iii) Executive shall not, directly or indirectly, during his or her employment
with the Company and during the twelve (12) month period following any
termination of an Executive’s employment for any reason engage in any
Solicitation.


(iv) Executive shall not disparage, slander or injure the business reputation or
goodwill of the Company in any material way, including, by way of illustration,
through any contact with vendors, suppliers, employees or agents of the Company
which could harm the business reputation or goodwill of the Company.


(v) The Company has advised the Executive and the Executive acknowledges that it
is the policy of the Company to maintain as secret and confidential all
Protected Information, and that Protected Information has been and will be
developed at substantial cost and effort to the Company. All Protected
Information shall remain confidential permanently, and the Executive shall not,
at any time, directly or indirectly, divulge, furnish, or make accessible to any
person, firm, corporation, association, or other entity (otherwise than as may
be required in the regular


23



--------------------------------------------------------------------------------




course of the Executive’s employment with the Company), nor use in any manner,
either during the term of employment or after termination, at any time, for any
reason, any Protected Information, or cause any such information of the Company
to enter public domain.


For purposes of this Appendix B, the following terms shall mean as stated below:


“Solicitation” means to solicit, divert or attempt to solicit or divert from the
Company, any work or business related to the employee staffing and consulting
services business, which includes, but is not limited to, direct placement,
outplacement, outsourcing, recruitment, recruitment process outsourcing,
temporary staffing services, management services, vendor on-site, vendor
management, and consulting services (the “Company’s Business”), or otherwise
related to any activity that is in competition with the Company, from any client
or customer, or potential client or customer, of the Company for either the
Executive or any other entity that may employ, engage, or associate with the
Executive in any fashion, or have any contact, through business-oriented social
networking sites or otherwise, with any client or customer, or potential client
or customer, of the Company for either the Executive or any other entity that
may employ, engage or associate with the Executive in any fashion, for purposes
of influencing any such client or customer, or potential client or customer, to
not use or not continue to use the Company for work or business related to the
Company’s Business (provided, however, that notwithstanding anything to the
contrary contained in this document, an Executive may own up to two percent (2%)
of the outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934). For
purposes of this section, “client(s)” or “customer(s)” of the Company, shall
mean any individual, corporation, limited liability company, partnership,
proprietorship, firm, association, or any other entity that the Company has
invoiced during the preceding twelve (12) months, and “potential client(s) or
customer(s)” shall be any individual, corporation, limited liability company,
partnership, proprietorship, firm, association, or any other entity that the
Executive knew or should have known was a potential customer through personal
knowledge or had any personal exposure through Company meetings or marketing
efforts, during the preceding twelve (12) months.
“Protected Information” means trade secrets, confidential and proprietary
business information of the Company, and any other information of the Company,
including, but not limited to, customer lists (including potential customers),
sources of supply, processes, plans, materials, pricing information, internal
memoranda, marketing plans, internal policies, and products and services which
may be developed from time to time by the Company and its agents or employees,
including the Executive; provided, however, that information that is in the
public domain (other than as a result of a breach of this provision) is not
Protected Information.










24

